Citation Nr: 9902935	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  95-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for right total knee 
replacement, currently evaluated as 60 percent disabling.

2. Entitlement to service connection on a secondary basis for 
internal bleeding due to medications prescribed for 
service connected disabilities.

3. Whether new and material evidence has been submitted that 
is sufficient to warrant the reopening of a claim for 
service connection of a left knee condition, secondary to 
the service-connected right knee disability.  

4. Entitlement to a total disability rating based upon 
individual unemployability.  

5. Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine and lumbosacral strain, 
currently evaluated as 20 percent disabling.

6. Entitlement to service connection for anxiety and 
depression secondary to the service-connected right knee 
disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1954 May 1957 and from 
July 1957 to November 1957.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).   

By rating decision dated in April 1998, service connection 
was denied for a right hip disability, a left hip disability, 
a left ankle disability, headaches, a urinary tract disorder, 
a rectal disorder and for disabilities of the thoracic and 
cervical spine.  A notice of disagreement has not been filed 
relative to the April 1998 rating decision, and these matters 
are therefore not before the Board.   


FINDINGS OF FACT

1. The appellant's right knee disorder is characterized by 
chronic and severe residual pain.   

2. A disability characterized by internal bleeding due to 
medications prescribed for service-connected disabilities 
has not been demonstrated.

3. In April 1981, the appellant's claim of entitlement to 
service connection for a left knee disability secondary to 
the service-connected right knee disability was denied by 
the Board.

4. Since the Board's April 1981 decision, medical opinion 
evidence has been presented which is so significant that 
it must be considered to fairly decide the merits of the 
claim. 

5. Degenerative joint disease of the left knee was caused by 
the service-connected right knee disability.  

6. Due to service-connected disabilities, the appellant is 
precluded from pursuing substantially gainful employment.  


CONCLUSIONS OF LAW

1. The appellant's right total knee replacement is no more 
than 60 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

2. The appellant's claim of service connection for a 
disability characterized by internal bleeding due to 
medications prescribed for service connected disabilities 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The evidence received since the Board's April 1981 denial 
of service connection for a left knee disability is new 
and material and the claim is reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

4. A grant of service connection for degenerative joint 
disease of the left knee on a secondary basis to the 
service-connected right knee disability is appropriate.  
     38 C.F.R. § 3.310 (West 1991).

5. A grant of a total disability rating based upon individual 
unemployability is appropriate.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
service medical records would be helpful to an understanding 
of the Board's decision.   See 38 C.F.R. §§ 4.1, 4.41 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The appellant's service medical records reveal that in 
October 1954, he was disqualified for Airborne training 
because of a chronic "painful and swollen right knee."  A 
military medical examiner recorded that the appellant had 
reported having a recurrent swollen right knee "since [he 
was] a small child."  The appellant reported that his knee 
hurt constantly.  In April 1956, a loose body was removed 
from the knee.  In July 1956, the right patella and part of 
the right femur were removed.   In November 1956, the 
appellant sustained a "chip fracture" of the right knee, 
and was placed on restricted duties.  The record does not 
reveal the circumstances by which the appellant incurred this 
fracture, although the appellant has continuously maintained 
that he fractured his right knee in a skiing accident.  
  

In January 1957, chondromalacia of the right patella was 
diagnosed.  It was reported that the cause of this disorder 
was "unknown."  An April 1957 service department physical 
examination reflects that his right patella had been removed.    


Entitlement to an increased rating for right total knee 
replacement, 
currently evaluated as 60 percent disabling

The appellant generally maintains that the disability 
resulting from his right total knee replacement is more 
severe than is contemplated by the currently assigned rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.7 provide that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has stated that the symptoms 
of his service-connected disability have increased. The Board 
thus concludes that the appellant has presented a well- 
grounded claim for an increased rating for his service-
connected disorder.

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Factual Background

Service connection for a right knee disorder has been in 
effect since May 1957, for a disability resulting from the 
surgical absence of the right knee cap.  

In December 1991, right knee degenerative joint disease was 
diagnosed, and the appellant underwent a total right knee 
arthroplasty.  The post-operative report reflects that the 
appellant tolerated the procedure well and satisfactorily 
underwent physical therapy thereafter.

The appellant underwent a VA physical examination in August 
1993.  He was noted to use a cane for walking, and he was 
wearing a right knee brace.  He reported that he could stand 
for 10 minutes duration.  The appellant stated that when he 
walked, he had pain of the medial and lateral right knee and 
over the front of the right knee down to the ankle.  He 
complained of intense pain of the right iliac crest when it 
was touched. 

Clinical examination of the right knee revealed extension to 
10 degrees.  He was able to flex his right knee to 90 
degrees, at which point he reported pain and "catching."  
Radiographic examination revealed a total knee prosthesis 
which appeared to be in satisfactory position.  A small 
calcific density was noted in the medial aspect of the joint 
space.    

In November 1993, a 60 percent disability rating was 
assigned, thus representing  the maximum schedular rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.    
By rating decision dated in April 1995, a disability 
evaluation greater than 60 percent for the appellant's right 
knee disorder was denied.

The appellant underwent a VA physical examination in July 
1997.  The right knee was flexed to 40 degrees and extended 
to 110 degrees before pain was noted.  
The appellant's right knee was reexamined in September 1997.  
Flexion was noted to 40 degrees, and extension was to 110 
degrees before pain and limited range of motion were noted.  

A further VA orthopedic examination was conducted in December 
1997.  Extension of his knees was noted to be to 120 degrees, 
and flexion was to 40 degrees.  It was noted that the range 
of movement was limited by pain.  There was noted no 
anteroposterior instability or lateral instability and no 
effusion.  

Analysis

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis. This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30. Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity. 

The record clearly demonstrates symptoms of a severity to 
warrant the continued assignment of a 60 percent, and 
therefore maximum schedular rating.  Further, an increased 
disability evaluation would violate the amputation rule, 
where the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  See  
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5162.  

The Board notes in this regard that the appellant 
consistently appears to assert that an increased rating is 
warranted for his right knee disorder, because it is of an 
increasing severity.  However, the appellant further appears 
to have based his arguments on the  disability's various 
effects on other parts of his body systems; i.e., left knee, 
right ankle, back, bladder, rectal, etc.  

Having construed these arguments in a light most favorable to 
the appellant, the Board is without authority to consider the 
effects of the appellant's right knee disorder upon his other 
bodily systems as part of  the service-connected right knee 
disorder.  In its review of claims for increased schedular 
ratings, the Board is bound to apply the applicable rating 
criteria, and only the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Indeed, the practice 
of joining non-overlapping disabilities resulting from a 
single service-connected injury or disease is expressly 
prohibited by law.  See 38 C.F.R. § 4.14 (1998); Esteban v. 
Brown, 9 Vet. App. 259, 261-62 (1994); see Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). 

The Board notes further this appeal, the appellant has framed 
issues for its consideration involving some of the various 
other manifestations resulting from his service-connected 
right knee disorder, and that the RO recently denied other 
disorders so claimed.  In this regard, claimed disabilities 
resulting from the service-connected right knee disorder 
which are currently on appeal will be addressed below.  Other 
claimed disabilities not currently on appeal are referred to 
in the Introduction above.

The Board notes that the VA's General Counsel has held that a 
single musculoskeletal disability may receive separate 
ratings under diagnostic codes for arthritis (5003 and/or 
5010) and under diagnostic codes which rate musculoskeletal 
disabilities under criteria other than limitation of motion, 
specifically 5257. VAOPGCPREC 23-97 (July 1, 1997) (holding 
that since Diagnostic Code 5257 for lateral instability of 
the knee is "without reference to limitation of motion," a 
separate rating for traumatic arthritis is available); see 
also Esteban, supra.  v. Brown, 6 Vet. App. In this case, the 
appellant is rated under Code 5055 for knee replacement, 
which specifically makes reference to "intermediate degrees 
of residual weakness, pain or limitation of motion" and "pain 
on motion." 38 C.F.R. § 4.71a, Code 5055 (1998). The right 
knee disability, however, is not rated for arthritis, as the 
appellant underwent a total knee replacement and now has an 
artificial joint, rather than an arthritic one. Hence, the 
General Counsel opinion does not provide for separate 
ratings.

Finally, the Board notes that the 60 percent evaluation 
assigned to the appellant's service-connected right total 
knee replacement is the maximum available schedule rating.  
In light of the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the appellant is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1998).

It does not appear that the appellant has clearly raised the 
issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b) (1998).   The Board notes the Court's 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  In this case, the 
RO has not yet had an opportunity to address whether referral 
for an extraschedular evaluation may be in order; 
consequently, the Board refers this matter to the RO for 
initial consideration.  

Accordingly, an increased rating for a right knee disorder is 
denied.  


Entitlement to service connection on a secondary basis for 
internal bleeding due to medications prescribed for service 
connected disabilities.

The appellant argues that he has a disorder characterized by 
internal bleeding, which has been caused by medications 
prescribed for the care of his service-connected disorders.  

The Board notes that service connection is in currently in 
effect for a right total knee replacement, evaluated as 60 
percent disabling; peripheral neuropathy of the right 
peroneal nerve with foot drop, evaluated as 40 percent 
disabling; degenerative disc disease of the lumbar spine and 
lumbosacral strain, evaluated as 20 percent disabling; and 
limitation of motion of the right ankle, evaluated as 10 
percent disabling.  

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  A valid 
assertion of secondary service connection must nonetheless 
fulfill the well-grounded claim requirement applicable to 
other claims.  Libertine, 9 Vet. App. at 523.  

Factual Background

A May 1987 VA medical record reflects that the appellant had 
a "recent episode of upper GI bleeding," due to prescribed 
aspirin.  It was then reported that an upper gastrointestinal 
radiology study was negative.  

By rating decision dated in April 1995, the RO found that the 
appellant had not submitted a well-grounded claim of service 
connection for internal bleeding, secondary to medications 
prescribed for service-connected disorders.  

In due course of appellate proceedings, the appellant 
reported in July 1996 that all of his medical records that 
would reflect internal bleeding were already of record.  

The appellant underwent a VA physical examination in October 
1996.  The examiner found that there was "no evidence" of a 
gastric or duodenal peptic ulcer disease, and noted that an 
upper gastrointestinal study in 1987 similarly found no 
evidence of these disorders.  The appellant was noted to have 
avoided nonsteroidal anti-inflammatory medications, but there 
was no melena or evidence of gastrointestinal bleeding since 
the appellant's subjective 1987 report of such an occurrence.  
The examiner opined that further endoscopic or radiographic 
studies were unnecessary.    

Analysis

As is noted above, it is the appellant's predicate obligation 
to submit a well-grounded claim.  In order for the 
appellant's claim to be well grounded, there must have been 
presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); See Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).


Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

A review of the appellant's claims folder does not reveal any 
diagnosis of a gastrointestinal or similar disorder caused by 
medications prescribed for a service-connected disorder.  The 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying service-related 
incident or disorder has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  Absent a currently manifested disability, the claim 
is not plausible and is therefore not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

In short, "[i]n the absence of competent medical evidence of 
a current disability and a causal link to service . . ., a 
claim is not well grounded." Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).

The appellant alludes to his avoidance of certain medications 
as proof of the existence of a current disability.  However, 
the Board's review of the appellant's multi-volume claims 
folder does not reveal any evidence that a competent 
physician has advised the appellant to avoid certain 
medications or has prescribed medications that resulted in a 
presently existing gastrointestinal disorder.  Moreover, 
avoidance of certain medications cannot be deemed to be a 
"disability" as that term is applied under the law and 
regulations.   See Rabideau, supra.    

The appellant's theory regarding the presence of the disorder 
he claims is not sufficient to render his claim well 
grounded.  It is now well-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

Because the appellant does not have a disability within the 
meaning of the applicable law, his claim is not well grounded 
and is denied.    


Whether new and material evidence has been submitted that is 
sufficient to warrant the reopening of a claim for service 
connection of a left knee condition, secondary to the 
service-connected right knee disability.  

The appellant seeks to reopen his claim of service connection 
for a left knee condition, which was denied by Board decision 
dated in April 1981.  As he did at the time of the April 1981 
decision, the appellant argues that his left knee 
degenerative joint disease was caused by his uneven gait, 
resulting from the service-connected right knee disorder.  

Because the claim had been previously denied by the Board 
decision of April 1981, it can only be reopened by the 
presentation of new and material evidence. 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100.  Under 
applicable law, VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  See Stanton 
v. Brown, 5 Vet. App. 563, 566-567 (1993).  If new and 
material evidence has been received with respect to a claim 
which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108.  

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The "old" evidence

At the time of the Board's April 1981 decision, the evidence 
included a June 12, 1975 VA clinical record reflecting that 
the appellant was then experiencing left knee infrapatello 
effusion.  He then had full range of motion and the knee was 
stable.  Upon radiographic examination, the left knee 
appeared to be within normal limits.   There was no reference 
to the appellant's service-connected right knee disorder as a 
causative factor in his left knee symptoms.  In a June 23, 
1975 progress note, it was recorded that the appellant used a 
cane for a right knee disorder, but he reported it aggravated 
his left knee pain.  

The appellant underwent a VA orthopedic examination in 
November 1975.  It was noted that the appellant was then 
undergoing treatment in an arthritis clinic because of 
arthritic development in the right knee as well as the left 
knee due to overuse of the latter.  However, the diagnoses 
did not include any reference to the appellant's left knee.  
Radiographic examination revealed minimal degenerative 
changes of the left knee.  

In an October 1975 letter authored by R.A.R., M.D., the 
physician reported that the appellant had then consulted him 
for injuries received "in an accident at work" when his 
service-connected right knee collapsed.  The appellant then 
reported that when he experienced pain in his right knee, he 
would shift his weight to his left knee.  Among other 
findings, Dr. R. diagnosed the appellant to have a 
derangement of the right knee, "associated with a secondary 
strain of the left 
knee . . ." 

In a February 1978 letter, E.E.R., M.D., reported that the 
appellant complained of pain in both of his knees, primarily 
the left.  The appellant informed Dr. R. that his left knee 
was then bothering him as much as the right knee did 
previously.  Upon clinical examination, Dr. R. reported that 
the appellant's left knee exhibited a slight amount of 
crepitation on flexion and extension.  Good range of motion 
was reported, although there was slight swelling.  A 
radiographic examination of the left knee did not reveal any 
bony abnormality or evidence of arthritis, fracture or 
dislocation.  Dr. R. opined that the appellant had developed 
left knee pain in addition to the right knee pain, and that 
he could possibly have an internal derangement of the left 
knee.  Dr. R. did not relate, however, that the appellant's 
left knee symptoms had been caused by his service-connected 
right knee disorder. 

An April 1978 VA medical record reflects that the appellant 
was noted to have full range of motion of his left knee with 
crepitation.  The knee was noted to be stable.  The 
diagnostic impression was degenerative joint disease of the 
left knee with probably chondromalacia of the patella.  There 
is no reference in this medical record to indicate that the 
appellant's then present left knee symptoms were caused by 
his service-connected right knee disorder.    

By decision dated in August 1979, the Board denied service 
connection for a left knee disorder, secondary to the 
service-connected right knee disability.

In June 1980, a contemporaneously dated letter was received, 
authored by P.E.K., M.D.  Dr. K. reported that he had 
recently reevaluated the appellant for "multiple injuries" 
the appellant had sustained while in service.  Dr. K. 
reported that the appellant had developed a "compensatory 
limp" of his left knee, which had been caused when he 
shifted his weight to avoid pain in his right knee.  Dr. K. 
further stated that sometime after 1974, radiographic 
examination had revealed degenerative joint disease secondary 
to the associated compensatory stance.  His clinical 
examination of the left knee found that the appellant 
displayed range of motion from 1 to 145 "or 150" degrees, 
and there was slight tenderness by the appellant's subjective 
report.  However, there was no effusion demonstrable.  Dr. K. 
further reported that radiographic examination of the 
appellant's left knee revealed no major degenerative joint 
disease or osteophyte formation, but "perhaps some early 
changes consistent with this process."  

Dr. K. opined that the appellant's left knee strain was 
secondary to the "first injury," (apparently of the right 
knee), and compensatory weight bearing upon the left knee 
joint.   

By decision dated in April 1981, the Board denied service 
connection for a left knee disorder, secondary to the 
service-connected right knee disability.   

The "new" evidence

A July 1991 VA orthopedic clinic note reflects that the 
appellant was treated for right knee pain, secondary to his 
subjective report of an in-service skiing accident.  Physical 
examination findings were relative to the appellant's right 
knee.  However, a diagnostic impression of left knee 
degenerative joint disease was recorded.   

In a July 1991 letter unrelated to the VA orthopedic clinic 
note just described, W.C.K., M.D., reported that the 
appellant continued to experience right knee pain and 
limping, secondary to dystrophic arthritis.  In an addendum 
to the letter, Dr. K. stated that it was his opinion "that 
because [the appellant] was favoring his right knee, he [was] 
putting more pressure on the left knee."  

In November 1994, the appellant underwent an orthopedic 
examination conducted by P.K., M.D.  The appellant reported 
that he had pain in his left knee.  Among other disorders, 
the appellant was diagnosed to have degenerative joint 
disease of the left knee.  Dr. K. stated that the appellant's 
left knee pain and degenerative changes "could be 
accentuated" by his favoring the right lower extremity.  

The appellant underwent a VA physical examination in December 
1997.  Among other findings, the examiner opined that the 
appellant's left knee disorder was "clearly" a consequence 
of his service-connected back and right knee disorders.  

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and having reviewed all of the 
evidence obtained since the appellant's claim was denied in 
April 1981, the Board finds that new and material evidence 
has been submitted to warrant the reopening of the 
appellant's claim.  See Glynn v. Brown, 6 Vet. App. 523, 528-
529 (1994).    
"New" evidence is that which was not previously of record.  
As to its materiality, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R.§ 3.156(a).  However, in Hodge, the previously 
existing requirement that a presumption of credibility be 
accorded to the new evidence was left intact sub-silentio.  
Accordingly, the new evidence is presumed credible for the 
limited purpose of ascertaining its materiality, it must be 
of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).    

The Board finds that the medical evidence of record generated 
subsequent to its April 1981 denial is of significant import 
that it must be considered.  In its whole, it reveals that in 
July 1991, degenerative joint disease of the left knee was 
noted within the context of treatment of the service-
connected right knee disorder.  Contemporaneously but 
separately, Dr. W.C.K. linked the left knee symptoms to the 
service-connected right knee disorder, and such linkage was 
further suggested on a causal or aggravating basis in 
November 1994 by Dr. P.K.  Finally, the December 1997 VA 
examiner found in part that the appellant's left knee 
disorder was "clearly" a consequence of his service-
connected back and right knee disorders.  

This medical evidence of record from three separate sources 
regarding the etiology of the appellant's left knee is 
clearly of such import that it must be considered:  a 
confirmed "certain" diagnosis of a left knee disorder, 
linked on a causal or aggravating basis to the service-
connected right knee disorder during treatment for the 
latter.  Having reviewed the evidence, the Board reopens the 
claim.

The Board must now review all of the evidence as to the claim 
of entitlement to secondary service connection for the 
appellant's left knee disability on a de novo basis.  Taken 
as a whole, the medical evidence of record, going at least as 
far back as Dr. K.'s opinion in 1980 and continuing to the 
present, stands for the proposition that the appellant's left 
knee disability is caused by his service-connected right knee 
disability.  

The only question is whether this is the type of case 
envisioned by Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Court held in Allen that compensation can be 
awarded for a non service-connected disability that is 
aggravated by a service-connected disability for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  In this case, although 
evidence such as the November 1994 opinion of Dr. P.K. appear 
to suggest that a left knee disability "was accentuated" by 
the service-connected right knee disability, the greater 
weight of the evidence, in particular the December 1997 VA 
examiner's opinion, supports the proposition that the left 
knee disability was caused, rather than aggravated, by the 
service-connected right knee disability.      

In summary, the Board finds that the evidence supports a 
grant of service connection for a left knee disorder, 
secondary to the service-connected right knee disorder.   
Accordingly, service connection for a left knee disorder will 
be granted.

Entitlement to a total disability rating based upon 
individual unemployability  

The appellant claims that he is totally disabled as a result 
of his various service-connected disabilities.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 
4.16(a)(1998). .

Factual Background

In a July 1991 letter, D.M.W., M.D., reported that the 
appellant had an obvious deformity of the right knee, and 
that he had moderate to severe pain in the cervical area and 
the right arm.  Dr. W. further stated that the appellant was 
then experiencing severe pain and marked restriction of 
flexion, extension, and rotation of his thoracic spine.  Dr. 
W. opined that the appellant was "totally disabled to return 
to any type of work."   

The appellant underwent a VA physical examination in December 
1997.  The examiner opined that the appellant was "totally 
disabled" as a result of multiple joint osteoarthritis.  The 
examiner further stated that his findings were clearly 
related to the service-connected disorders and reflected the 
progression of the appellant's arthritis.  The examiner 
stated that the appellant was totally unemployable and 
completely medically disabled.  

Analysis

The Board again notes that service connection is in effect 
for a right total knee replacement, evaluated as 60 percent 
disabling; peripheral neuropathy of the right peroneal nerve 
with foot drop, evaluated as 40 percent disabling; 
degenerative disc disease of the lumbar spine and lumbosacral 
strain, evaluated as 20 percent disabling; and limitation of 
motion of the right ankle, evaluated as 10 percent disabling.  
The assigned disability evaluations clearly meet the 
schedular criteria for consideration of a total disability 
rating as established in 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to preclude unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1997).

Having reviewed the evidence of record, especially the 
opinions and reports of examining physicians discussed above, 
the Board is of the opinion that the appellant's service-
connected disabilities are sufficiently incapacitating so as 
to preclude substantially gainful employment.  This 
conclusion is supported by the medical evidence of record, 
including specific medical opinions to that effect.
Accordingly, a total disability rating based upon individual 
unemployability will be granted. 


ORDER

An increased rating for a right knee disorder is denied.

Service connection for internal bleeding is denied.

Service connection for a left knee disorder is granted.  

A total disability rating based upon individual 
unemployability is granted.
.  

REMAND

The appellant seeks an increased rating for arthritis of the 
lumbar spine with lumbosacral strain, currently evaluated as 
30% disabling.  He further seeks service connection for a 
depressive disorder and/or an anxiety disorder, claimed as 
secondary to the service-connected right knee disability.  

Having reviewed the evidence of record relative to these 
claims and the appellant's contentions, the Board finds that 
additional development is warranted.   

The appellant underwent a VA physical examination in July 
1997.  Forward flexion of the lumbosacral spine was to 15 
degrees when pain was elicited.  The appellant was reexamined 
in September 1997.  His lower back was noted have a loss of 
the lumbar lordosis.  He was able to flex his lumbosacral 
spine to 50 degrees, with marked pain and paravertebral 
lumbosacral spasm being noted.  During a December 1997 VA 
examination, forward flexion of the lumbosacral spine was 
noted to be to 20 degrees with paravertebral spasm.  Specific 
findings relative to the potentially applicable 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, and 5295 were not 
recorded.  

By decision dated in  April 1988, the Board found that the 
appellant had not submitted new and material evidence that 
was sufficient to warrant the reopening of his claim of 
service connection for a psychiatric disorder, last denied in 
July 1980.  

The appellant sought to reopen his claim of service 
connection for a psychiatric disorder by statement received 
in December 1994, and submitted various statements in support 
of his attempt.  By rating decision dated in April 1995, the 
RO found that the appellant had submitted new and material 
evidence that was sufficient to warrant the reopening of his 
claim of service connection for a psychiatric condition, but 
that the claim was denied.

In his substantive appeal, the appellant reported that he was 
being treated by the Long Beach, California VA Medical Center 
for anxiety.  Records from the Long Beach facility were 
thereafter obtained reflecting that the appellant had 
outpatient appointments in June, August, and November 1995; 
and in May and August 1996.  In the May 1996 note, it was 
recorded that the appellant was "doing well except for 
generalized arthritis," and that he used Valium(r) daily.  The 
examiner stated that there was "no doubt" that the 
appellant's many physical problems were exacerbating his 
emotional problems."  In February 1997, a diagnostic 
impression of an "anxiety disorder" was recorded, in the 
context of continuing care of the appellant's orthopedic 
disorders.  In an August 1997 treatment note, it was recorded 
that the appellant was depressed about his severe knee pain.  
The diagnostic impression was anxiety.  

Because the appellant has proffered evidence of a diagnosed 
psychiatric disorder linked to his service-connected right 
knee disorder, his claim for secondary service connection is 
well grounded.  See Caluza, Libertine, supra.  Accordingly, a 
examination will be afforded the appellant in compliance with 
the duty to assist him in the development of his claim.  

Accordingly, the claims of an increased rating for a back 
disorder, and of service connection for a psychiatric 
disorder are REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for a 
back disorder or a psychiatric disorder 
that is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder. 

2.  The RO should afford the afford the 
appellant a comprehensive VA orthopedic 
examination to ascertain the severity of 
his service-connected lumbar spine 
disabilities, to include intervertebral 
disc syndrome and lumbosacral strain.  
The appellant's VA claims folders must be 
available to the examiner, who should 
acknowledge its receipt and review in any 
report generated as a result of this 
remand:


a.  The examiner is specifically 
requested to comment upon the absence or 
presence of any persistent symptoms 
consistent with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
related to the disease discs.  

b.  The examiner should further 
specify the nature and severity of the 
symptoms attributed to the service-
connected lumbosacral strain disability; 
to include listing of the spine, and 
limitation of forward being or lateral 
motion. 

c.  The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back disability. 
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
appellant's low back. The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.

3.  The RO should afford the appellant a 
psychiatric examination, to ascertain the 
nature of any current mental disorder.   
The appellant's VA claims folders must be 
available to the examiner, who should 
acknowledge its receipt and review in any 
report generated as a result of this 
remand.  The examiner is requested to 
state the nature of any diagnosed mental 
disorder and if such was caused or 
aggravated by any of the appellant's 
service-connected disorders. The complete 
rationale for any opinion expressed must 
be provided.

Thereafter, the RO should readjudicate the appellant's 
claims.  If either of the benefits sought on appeal remain 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case, including any 
additional laws and regulations, and given the applicable 
time to respond thereto.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

During the pendency of this appeal, the appellant will be 
free to submit additional evidence and argument on the 
remanded claims.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

No action is required of the appellant until further notice 
is obtained. The Board notes that the appellant has 
previously expressed unwillingness or a reluctance to report 
for scheduled VA examinations.  Accordingly, the Board takes 
this opportunity to advise the appellant that the conduct of 
the medical examinations as are directed in this remand is 
necessary for a comprehensive and correct adjudication of his 
claims.  38 C.F.R. § 3.655(b) (1998).  The appellant's 
cooperation in reporting for the examinations is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for the examinations 
without good cause may result in the claim being considered 
on the evidence now of record or denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  The Board notes that subsequent to the certification of this appeal, the appellant 
submitted duplicate copies of service medical records and photocopies of various in-
service photographs.  These submissions do not relate to the benefits sought on appeal, but 
will be included in the appellant's claims folder.  See 38 C.F.R. § 20.1304(c) (1998).  
  The Board notes that in its April 1998 rating decision, the RO found that the appellant 
had not submitted new and material evidence that was sufficient to reopen his claim.  In so 
doing, the RO apparently reviewed the evidence of record, found that the appellant had a 
generalized osteoarthritic process, "apparently" related to the aging process, and cited 
The Merck Manual in support.  The Board notes that in this case, after it was determined 
that the claim was to be reopened, it found the opinions of the examining physicians to be 
more probative than the citation to The Merck Manual, because the physicians had an 
opportunity to examine the appellant and render their opinions from their observations.  
Further, the usage of The Merck Manual, in an attempt to rebut the medical evidence then 
of record, appears to be a violation of the now well-settled rule that evidence proffered as 
"new and material" must be accorded a presumption of credibility for the limited purpose 
of ascertaining whether it should suffice to reopen a claim.  See Justus, supra.     

- 25 -
